          Case 1:19-cv-04327-VEC Document 73
                                          72 Filed 09/13/19 Page 1 of 1



                                              USDC SDNY
KAPLAN HECKER & FINK LLP                      DOCUMENT
                                                                                     350 Fifth Avenue
                                                                                            Suite 7110
                                              ELECTRONICALLY FILED
                                                                                   New York, NY 10118
                                              DOC #:
                                                                                      (212) 763-0883
Direct Dial: (929) 294-2536
                                              DATE FILED: 09/13/2019
Direct Email: gtenzer@kaplanhecker.com                                          www.kaplanhecker.corn

                                                                                September 13, 2019

VIAECF

The Honorable Valerie E. Caproni
United States District Court
                                             MEMO ENDORSED
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re: Feibleman v. The Trustees of Columbia University in the City ofNew York,
           No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)

Dear Judge Caproni:

        We represent Defendant The Trustees of Columbia University in the City of New York in
the above-captioned action. We write on behalf of the parties to request that the date for submitting
the next Joint Report on the Status and Progress of Discovery pursuant to the Court's Order of
June 28, 2019 (ECF 43 at 2) be adjourned from October 1 to October 4, 2019, in order to
accommodate the observance of Rosh Hashanah from September 29 to October 1. This is the
parties' first request to adjourn this date.

       We thank Your Honor for consideration of this matter.




cc: Counsel of Record                                             Application GRANTED.

                                                                  SO ORDERED.                Date: 09/13/2019




                                                                  HON. VALERIE CAPRONI
                                                                  UNITED STATES DISTRICT JUDGE
